DETAILED ACTION
Drawings
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 922, shown in Fig. 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 12 and 24, are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 is merely directed to an intended use of the flip-chip device with no disclosure of how it would be incorporated into the list of devices..  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claims 1 – 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 13 recite the limitation, “wherein there are no connections between UBMs of the die and the package substrate other than the bond-on-pad connections” and “wherein there are no connections between UBMs of the die and the package substrate other than the bond-on-pad connections,” respectively. There is nothing in the disclosure that would preclude additional connections. Claims 2 – 12 and 14 – 24 inherit the same deficiencies. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 10, 11, 13, 18, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2011/0248398 to Parvarandeh et al.
Regarding claims 1 and 13, Parvarandeh et al. teach A flip-chip device and method comprising: 
a die having a plurality of under bump metallizations (UBMs) (120, 122); and 
a package substrate having a plurality of bond pads (112); 
wherein the plurality of UBMs include a first set of UBMs having a first size and a first minimum pitch and a second set of UBMs having a second size and a second minimum pitch (Fig. 1); 
wherein the first set of UBMs and the second set of UBMs are each electrically coupled to the package substrate by a bond-on-pad connection (Fig. 1), and 
wherein there are no connections between UBMs of the die and the package substrate other than the bond-on-pad connections.
	Regarding claims 6 and 18, Parvarandeh et al. teach a flip-chip device and method, wherein the first size and the first minimum pitch of the first set of UBMs are generally uniform and smaller than the second size and the second minimum pitch of the second set of UBMs (¶ [0024]). See Fig. 1.
	Regarding claims 10 and 22, Parvarandeh et al. teach a flip-chip device and method, wherein the plurality of UBMs each have a generally cylindrical, columnar or pillar shape (¶ [0020]).
	Regarding claims 11 and 23, Parvarandeh et al. teach a flip-chip device and method, wherein the plurality of UBMs are each formed of copper (Cu) pillar with bump formed of tin-silver (SnAg) solder (¶¶ [0020], [0019]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 7, 8, 12, 19, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Parvarandeh et al.
Regarding claims 2 and 14, Parvarandeh et al. do not teach a flip-chip device and method, wherein the plurality of bond pads are formed in a first metal layer of the package substrate. Metal is a known and commonly used material for forming bond pads. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a first metal layer for the bond pads since metal is a known material that is well suited for the intended use. 
Regarding claims 7, 8, 19 and 20, Parvarandeh teach a flip chip and method, wherein a first pitch is larger than a second pitch, and a size of a first UBM is larger than a second UBM. (¶ [0024], Fig. 1). Parvarandeh et al. do not teach a flip chip and method, wherein the first set of UBMs each has a size of approximately 60 µm and a minimum pitch 130 µm and the second set of UBMs each has a size of approximately 75 µm and a minimum pitch 140 µm or wherein the first set of UBMs each has a size of approximately 84 µm and the second set of UBMs each has a size of approximately 94 µm. Parvarandeh et al. do not teach the desired pitch and size. It would have been obvious to one or ordinary skill in the art at the time the inventio was filed to arrive at the ideal pitch and size through routine experimentation, since Parvarandeh et al. do not teach the ideal dimensions and it is desirable for the flip chip device to be mechanically and electrically sound.
Regarding claims 12 and 24, Parvarandeh et al. do not teach a flip chip and method, wherein the flip-chip device is incorporated into an apparatus selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, an Internet of things (IoT) device, a laptop computer, a server, and a device in an automotive vehicle. It would have been obvious to one of ordinary skill in the art to incorporate the device taught by Parvarandeh et al. into a plurality of devices that require computing power, such as those listed, since chip scale packages are commonly used in such devices and it is desirable to add functionality and flexibility to those devices.
Claims 3 – 5 and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Parvarandeh et al. as applied to claims above, and further in view of US Patent No. 6,107,685 to Nishiyama.
Regarding claims 3 and 15, Parvarandeh et al. do not teach a flip-chip device and method, wherein the package substrate is covered by a solder resist with solder resist openings over the plurality of bond pads. Nishiyama teaches a flip-chip device and method, wherein the package substrate is covered by a solder resist with solder resist openings over the plurality of bond pads (Col. 2, lines 30 – 34). It would have been obvious to one of ordinary skill in the art at the time the inventio was filed to incorporate the solder resist taught by Nishiyama into the invention of Parvarandeh et al., since it is desirable to precisely dispose the solder.
Regarding claims 4 and 16, Parvarandeh et al. teach a flip chip and method, wherein the plurality of bond pads further comprise: a first set of bond pads configured to match the first size of the first set of UBMs; and a second set of bond pads configured to match the second size of the second set of UBMs (Fig. 1).
Regarding claims 5 and 17, Parvarandeh et al. and Nishiyama do not teach a flip-chip device and method, wherein the solder resist openings further comprise: a first set of solder resist openings sized to match the first set of bond pads; and a second set of solder resist openings sized to match the first set of bond pads. Since the bond pads are covered with solder resist having openings therein need to have openings to accommodate different sized bond pads, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make openings that match the first and second sets of bond pads since it is desirable to form devices that are electrically and mechanically sound.

Response to Arguments
Drawings
	Applicant asserts that replacement drawings overcome the drawing objections. However, no replacement drawing have been submitted with this response.
§ 112(d) Rejection
Applicant asserts that the provided list of apparatuses claimed invention may be used in, further limits the scope of the independent claims. Examiner respectfully disagrees. Claims 12 and 24 are a laundry list of the intended uses of the flip-chip device. There is nothing in the claims to further limit the flip-chip device structure or method of manufacture.
§ 102 (a)(1) Rejections
Applicant’s arguments with respect to claims 1 – 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814